Title: To John Adams from Charles Hood, 26 June 1822
From: Hood, Charles
To: Adams, John


				
					Sir,
					Boston. 26 June 1822
				
				The approaching Anniversary of American Independence, again awakens the feelings of every American Citizen, and inspires them with a lively Sensation, in the recollection of that important event, which, has given their country a distinguished rank among the nations of the globe, and elevated her, to her present State of eminence—The Washington Society of Republican young Men of this City, will celebrate by a public Dinner, this glorious achievement, and it becomes a source of peculiar gratification to them, that while they duly appreciate the Zealous and patriotic exertions of their fathers, they have yet, among them, Some who have toiled for the accomplishment of an event, which they hope will be perpetuated to latest time.This gratification will be much enhanced, in beholding at their table, on this occasion, You Sir, who have acted So conspicuous a part in securing for posterity this invaluable boon—I am directed by the Standing Committee to request the honour of your company at dinner on that Day—pr Order of the Standing Com
				
					Charles HoodCorresponding Secretary
				
				
			